*915ORDER
PER CURIAM:
Jayson Simpson (“Simpson”) was convicted of unlawful use of a weapon, a class D felony, in violation of section 571.030.1(4), by a Buchanan County jury. The court sentenced him to two years in prison. Simpson timely appeals. Simpson was involved in an argument and discharged a weapon several times during the altercation. At trial, Simpson testified that he had discharged his weapon in defense of his female passenger; however, he did not call her to testify at trial. In his sole point on appeal, Simpson argues that the trial court erred in allowing the State to argue an adverse inference in its closing argument due to Simpson’s failure to call his female passenger as a witness. He argued that she was equally available to both parties. We disagree and affirm. Rule 30.25(b). A memorandum explaining our decision has been provided to the parties.